DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 21-42 are pending.  Claims 21-37 and 42 are the subject of this FINAL Office Action.  
Priority
The claims receive a priority date of 06/05/2014 because the priority document filed on that date (US 14/297437) is the first priority document to disclose any methods to “maintain[] a stiffness of the [continuous fiber core] filament” (e.g. preventing wall contact of the filament until it has been threaded to the outlet of the printhead by deflecting the filament between the side walls).  Furthermore, this is the first priority document to disclose “ironing lip” or “tip” as in the Figures.

Claim Rejections - 35 USC § 112- Indefiniteness - Maintained
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 42 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
The metes and bounds of “ironing lip” in claim 42 are unclear.  “Ironing lip” is not defined structurally in the claim.  The specification merely mentions “ironing lips” or “tips” “508, 726 and/or 208,” which may be any shape (see e.g. paras. 0124, 0166).  From this limited discussion, it is unclear what structural features are required for the “ironing lip” or “tip.”  Finally, neither “ironing lip” nor “ironing tip” are phrases used in the art of FDM.  Thus, the metes and bounds of “ironing lip” (AKA “ironing tip”) in claim 42 are unclear.
Response to Arguments
The Office is not convinced of error as to the “ironing lip” issue by Applicant arguments in the Reply 11/30/2022 because “ironing lip” and “ironing tip” are Applicants own phrases, which require clear definitions.  See MPEP § 2111.01.  This is based on 35 USC 112(b) which states that the claims must “particularly point[] out and distinctly claim[] the subject matter which the inventor or a joint inventor regards as the invention.”  Applicants argue that the Office does not have valid grounds for rejecting “ironing lip” or “ironing tip” under Section 112(b) because “Applicants for a patent are free to be their own lexicographer and ‘define in the claims what the inventor or a joint inventor regards as the invention[‘] essentially in whatever terms they choose so long as any special meaning assigned to a term is clearly set forth in the specification.”  However, a valid ground for rejection clearly stated in the MPEP is when Applicants attempt to be their own lexicographer but fail to clearly and explicitly define such terms or phrases.  M MPEP § 2111.01 clearly states: 
Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. . . .
	[ . . .]
"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” [citations omitted].
[ . . .]
	The only exceptions to giving the words in a claim their ordinary and customary meaning in the art are (1) when the applicant acts as their own lexicographer . . . .
	An applicant is entitled to be their own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s) in the specification at the time of filing. [citations omitted].
Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim. [citations omitted].
However, it is important to note that any special meaning assigned to a term "must be sufficiently clear in the specification that any departure from common usage would be so understood by a person of experience in the field of the invention." [citations omitted].
In some cases, the meaning of a particular claim term may be defined by implication, that is, according to the usage of the term in the context in the specification.

Applicants fail to show where a clear definition is located in the specification.  Applicants assert that “Applicant has described the terms ‘ironing lip’ or ‘ironing tip’ in the application and figures such that it is clear what it is and what its intended purpose is.”  Applicants seem to rely on specific examples in the specification at paragraphs 0124 and 0166.  However, these paragraphs generically describe any possible shape (smooth or rough; rounded or chamfered) for the “ironing lip or tip.”  Even more, these are only examples and cannot be imported into the claims.  In fact, the specification never clearly explains the structure and/or composition of a tip/lip that renders it an “ironing” lip/tip.  Paragraphs 0124 and 0166 only mention that the lip/tip can be smooth or rough, or rounded or chamfered.  At best, the specification discusses “ironing” as follows:
Transverse pressure means pressure to the side of the filament, and is also discussed herein as “ironing”. . . .
	[ . . .]
The rounded or chamfered lip 726 located at a distal end of the nozzlet outlet 716 may provide gradual transition at the nozzlet outlet may help to avoid fracturing of the continuous core and also applies a downward, compaction, pressing, or ironing force to the continuous core filament 2 as it is deposited. That is, “ironing” refers to an act in which (i) a substantially lateral or transverse force to the side of the filament (e.g., downward if the filament is laid horizontally) is (ii) applied by a smooth surface (partially parallel to the build platen or rounded with a tangent thereof parallel to the build platen) (iii) that is translated in the printing direction as it presses upon the melted filament to become a bonded rank. The rounded or chamfered lip provides a downward force, and translates its lower smooth surface parallel to the build platen to iron the continuous core filament down to the previous layer. Ironing may be conducted by positioning the lip 726 at a distance relative to a deposition surface that is less than a diameter of the continuous core filament 2; and or by setting the height of a bonded rank to be less than the diameter of the filament 2, but appropriate compaction force may be achieved without this act (e.g., with sufficiently stiff materials, using the axial compression force only, positioning the lip at a distance greater than the diameter of the filament 2). This distance from the lip 726 to the previous layer or build platen, or the height of a bonded rank may be confirmed using an appropriate sensor.
The ironing and/or axial compression compaction(s) discussed herein do not require a divergent nozzlet. For example, the ironing or ironing lip or tip 726 may be incorporated with a substantially straight nozzlet 720 or a slightly convergent nozzlet, see FIG. 20A. Alternatively, or in addition, a convergent nozzlet may also use a separate cold feed zone and heated zone, e.g., as shown in FIG. 20B, which shows a convergent nozzlet 728 including a nozzlet inlet 730 that feeds into a cold feed zone 712 which is in fluid communication with a heated zone 714 and then a convergent nozzlet outlet 732.
FIGS. 21A-21D show FFF nozzles which can be employed with the secondary, coating or shell print head described herein according to the present invention. FIG. 21A shows a nozzle 800 including an inlet 806 is aligned with an internal wall 802 that extends up to a convergent section 804 and then to a nozzle outlet 808 with an area that is less than an area of the inlet 806. FIGS. 21B-21D depict various geometries including smooth transitions to reduce a back pressure generated within the nozzle. FIG. 21B depicts a nozzle 810 including an inlet 806, an internal wall 812 with a first diameter initially vertical but transitioning to a tangential inward curvature 814, and after about 45 degrees of curvature, an inflection point 816 reverses curvature and curves until the internal wall 812 is again vertical, the resulting outlet 818 aligned with the inlet 810 and with a reduced second diameter. FIG. 21C depicts a nozzle 820 with an internal wall that transitions to a downwards oriented curvature 822 directed towards the nozzle outlet 824. FIG. 21D depicts a nozzle 826 which transitions to a chamfered nozzle section 828 which extends up to a point 830 where it transitions to a downwards oriented curvature 832 to define a nozzle outlet 834.

    PNG
    media_image1.png
    407
    440
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    484
    596
    media_image2.png
    Greyscale



(paras. 0112 & 0167-69, Figs. 20-21; see also Figs 6, 14 & 22-23).  These generic, broad examples fail to clearly disclose (much less clearly explain) common structure(s) and/or composition(s) that yield “ironing” tips/lips, as opposed to other tips/lips in the prior art.  In fact, these examples seem to indicate that conventional tips/lips are encompassed by “ironing” tip/lip (e.g. Fig. 21).  Thus, the metes and bounds of the supposed “ironing lip” invention are unclear.

Claim Rejections - 35 USC § 102 - Maintained
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
(A) A person shall be entitled to a patent unless –

(1)the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-23, 29, 33-37 and 42 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by LEAVITT (US 2014/0159284, effective filing 12/7/2012), as evidenced by LOMBARDI (US 6070107).
	As to claim 21, LEAVITT teaches a method of using carbon fiber matrix filaments (paras. 0056) threaded through an FDM nozzle with “cold” region 62 or 128 at room/ambient temperature and “hot” region 120 (Figs. 3, 6-7 and paras. 0047, 0069-70).  The filament stiffness (any amount) is maintained in the cold zone or ambient/room temperature until it reaches the hot zone and is melted and extruded (Figs. 3, 6-7).  LEAVITT states that “Suitable consumable filaments for filament 118 include those disclosed and listed in . . . Lombardi et al., U.S. Pat. Nos. 6,070,107 . . . (para. 0080).”  LOMBARDI teaches carbon fiber reinforced PEEK® materials (col. 2, for example).
	As to claim 22, LEAVITT teaches the cold zone is below melt or glass transition (para. 0069).
	As to claim 23, LEAVITT teaches continuous core (para. 0056).
	As to claim 25, LEAVITT teaches filament can be pushed (e.g. using drive mechanism 60; Figs. 3-4).
	As to claims 26-29, the specification broadly explains that “sufficiently stiff” and “no appreciable tack” encompass ambient temperature or “cold” zones (see e.g. para. 0096).  LEAVITT teaches as much as explained above.
	As to claims 33-34, LEAVITT teaches heat zone 120 diameter larger than cold zone 128 (Figs. 6-7).
	As to claims 35 and 42, “lip” receives its broadest reasonable and common understanding as the edge of a hollow opening.  LEAVITT teaches edge of a hollow opening of nozzle 84 and heated zone (Figs. 6-7).
	As to claim 36, LEAVITT teaches pre-heating between cold zone and heat zone (zone 128 includes transition with thermal gradient; para. 0069).
	As to claim 37, “melts the matrix material interstitially” means to melt the matrix with the fibers (spec. paras. 0009, 0128).  LEAVITT teaches this as explained above.
	
Claims 21-23, 25-30, 33-35, 37 and 42 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by FARMER (US 20180001585, effective filing 06/19/2012).
	As to claim 21, FARMER teaches a method of using carbon fiber matric filaments threaded through an FDM nozzle with “cold” region and “hot” region (annotated Fig. 11, below).  The arbitrary and generic “zones” as claimed are indistinguishable from FARMER.  The filament stiffness (any amount) is maintained in the cold zone or ambient/room temperature until it reaches the hot zone and is melted and extruded (Fig. 11).  The filament can be reinforcement part 1 with carbon fiber core and matrix/shell 2 (Figs. 1-3, para. 0027).

    PNG
    media_image3.png
    446
    692
    media_image3.png
    Greyscale

	As to claim 22, FARMER teaches the cold zone is below melt or glass transition (no melting/heat in zone above extrusion head 4; Fig. 11, for example; see also paras. 0003-16, 0047, 0054-55, 0059, 0061-63, 0066, 0069, 0073 (explaining melting occurs in extrusion head 4, not region above)).
	As to claim 23, FARMER teaches continuous core (Figs. 1-3).
	As to claim 25, FARMER teaches filament can be pushed (drive wheels 8; Fig. 11, for example).
	As to claims 26-29, the specification broadly explains that “sufficiently stiff” and “no appreciable tack” encompass ambient temperature or “cold” zones (see e.g. para. 0096).  FARMER teaches as much as explained above.
	As to claim 30, FARMER teaches to cut filament (para. 0010, 0061, 0063, 0065).
	As to claims 33-34, FARMER teaches heat zone diameter larger than cold zone (Fig. 11, for example).
	As to claims 35 and 42, “lip” receives its broadest reasonable and common understanding as the edge of a hollow opening.  FARMER teaches edge of a hollow opening out of which the filament is extruded, and heated zone (Fig. 11, for example).
	As to claim 37, “melts the matrix material interstitially” means to melt the matrix with the fibers (spec. paras. 0009, 0128).  FARMER teaches this (melt core and shell; paras. 0003-16, 0047, 0054-55, 0059, 0061-63, 0066, 0069, 0073, for example).
Response to Arguments
The Office is not convinced of error by Applicant arguments in the Reply 11/30/2022 because “substantially continuous fiber core extending within a matrix material” is not clearly defined to require any particular structure.  See § MPEP 2111.01.  The specification fails to clearly define this phrase.  The specification fails to define “substantially continuous” or “core.”  To this end, “substantially continuous” means any amount of continuity or disbursement (“substantial” having no clear metes and bounds); and “core” means “within.”  In other words, the prior art teaches fibers (e.g. carbon fibers) regularly dispersed within a matrix as explained above.  In sum, the rejection is maintained because the prior art is indistinguishable from the broadly-claimed subject matter.



Claim Rejection - 35 USC § 103 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 30 is rejected under 35 U.S.C. § 103 as being unpatentable over LEAVITT, in view of FARMER (US 20180001585).
As to claim 30, LEAVITT does not explicitly teach cutting the filament.  
	However, methods of cutting filament to length are familiar in the art.  For example, FARMER teaches to cute filament to length based on the particular application (paras. 0061, 0063, 0065).
	Thus, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to combine familiar techniques for cutting filaments in FDM to achieve a desired outcome with a reasonable expectation of success.  

Claims 21-37 and 42 are rejected under 35 U.S.C. § 103 as being unpatentable over LEAVITT or FARMER, in view of MIKALUK (US 20120231225).
	This rejection is presented in the interest of compact prosecution to the extent Applicants intend to claim using “ironing effect” to apply FDM extruded material to a 3D object on a platform.
	Neither LEAVITT nor FARMER explicitly teaches ironing FDM filament during or after extrusion.
	However, MIKALUK teaches that “It is understood that the extruded roads (e.g., road 86) are typically flattened during the build operation due an ironing effect from extrusion tip 82 (see e.g., FIGS. 17 and 18 below)” (para. 0091).  In other words, ironing effect using extrusion tips in FDM was conventional and expected.
	Thus, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar FDM ironing effect techniques to other FDM techniques to achieve flattening of extruded materials with a reasonable expectation of success.  
Response to Arguments
The Office is not convinced of error by Applicant arguments in the Reply 11/30/2022 because “substantially continuous fiber core extending within a matrix material” is not clearly defined to require any particular structure.  See § MPEP 2111.01.  The specification fails to clearly define this phrase.  The specification fails to define “substantially continuous” or “core.”  To this end, “substantially continuous” means any amount of continuity or disbursement (“substantial” having no clear metes and bounds); and “core” means “within.”  In other words, the prior art teaches fibers (e.g. carbon fibers) regularly dispersed within a matrix as explained above.  In sum, the rejection is maintained because the prior art is indistinguishable from the broadly-claimed subject matter.

Note on Double Patenting- Obvious Type
	There are many additional possible obvious-type double patenting rejections depending on Applicants’ intended actual invention.  However, the Office would be required to speculate as to the actual invention Applicants intend to claim.  Currently, the claims are so generic that it is impossible to determine the structural features of the claimed device, or the particular method of using it that are distinguishable from the prior art.  The Office could only identify the method of claim 24 as allowable.  Thus, the Office presented the above rejection based on what the Office has identified as allowable over the prior art, below.

Prior Art
The following prior art is also pertinent to FDM nozzles that include “cold” zone and “hot zone”: US 20160122541; US 20140048970; US 20190240970; US 20190232591; US 20180044523; US 10562226.

Allowable Subject Matter Over Prior Art
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 24 is allowable over the prior art because the prior art fails to teach or suggest the step of maintaining a stiffness comprises preventing wall contact of the filament until it has been threaded to the outlet of the printhead.  This requires lateral room between the extrusion nozzle/extruder tube walls and the filament, which is not taught in the prior art.  Instead, the prior art requires filament in contact with the extrusion head channels/walls (e.g. LEAVITT).
For claim clarity, the Office suggests:
21. A method for additive manufacturing, the method comprising steps of:
	threading an end of a filament through a channel of a printhead to an outlet, the filament comprising a , the core comprising a plurality of continuous fibers, and threading including feeding the filament in an unmelted state;
	maintaining a stiffness of the filament, including passing the filament through a cold feed zone comprising side walls and having a temperature that is below the melting temperature of matrix material, wherein maintaining a stiffness comprises preventing wall contact of the filament until it has been threaded to the outlet of the printhead by deflecting the filament between the side walls; and
	heating the filament at a temperature greater than a melting temperature of the matrix material in a transverse pressure zone at the outlet.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743